DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 34, 40, 41 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US 2014/0357956) in view of Sherman (US 5,971,890), Jahns (US 2002/0002372) and Kadhiresan (US 2003/0055420).
Regarding claims 33, 34, 40, 41, 60 and 61, Salahieh discloses a cardiac ablation system including an RF generator (fig. 37, paragraph [0164]). Whatever part of the RF generator that outputs RF energy can be considered an RF output stage. Salahieh further discloses the generator is connected to a catheter assembly with a plurality of pairs of electrodes (e.g. figs. 1A-B and 38). Salahieh does not disclose that the generator includes an impedance detector, where the impedance is used to determine a vaporization point, where the vaporization point is used to calculate a time duration between start of delivery and vaporization. Salahieh also does not disclose adjusting a parameter associated with the electrodes based on the duration. However, Salahieh does teach that different electrodes of the plurality of electrodes may be employed, in bipolar or monopolar modes, to control the depth and width of the lesion ([0164]), which is understood to be a teaching that lesion depth is relevant information in a cardiac ablation procedure. While the claims do not recite any language directed to lesion depth, the transitional phrase “comprising” allows the prior art to have features other than those recited in the claims. Regarding an electrosurgical procedure, it is beneficial to confirm that the desired result of such an expensive and dangerous process is the actual result. Further, it is well established that many parameters influence the depth of a lesion created with RF energy. Jahns, for example, teaches that the depth of a lesion is influenced by the power applied to the tissue and the duration of energy delivery ([0056]). Jahns does not give a specific definition for the duration, and so does not teach the end of the duration is occurrence of a vaporization point (the start point is always the start of energy delivery by definition). It is noted that the creation of a lesion in tissue which results in an impedance rise (e.g. by using RF energy) necessarily involves “vaporization,” i.e. the 
Sherman, for example, discloses a cardiac treatment device and teaches that an impedance of a certain value is used to determine the end point (i.e. vaporization point) due to “energy transfer obstacles” which result from vaporization (col. 7 lines 5-32). It is also obvious to automate a manual process (MPEP 2144.04(III)). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the generator of Salahieh with an impedance detector to determine the end point of energy delivery, as taught by Sherman, and to further modify the generator of Salahieh-Sherman to calculate the estimated lesion depth based on any relevant factors, including ablation duration as taught by Jahns, to produce the predictable result of allowing a user or the system itself to determine if the procedure produced the intended result of creating a lesion with the desired depth. The controller must be connected to the RF output stage if it is to stop the delivery of RF energy at the end point. Further, any adjustment of a relevant parameter based on lesion depth is necessarily an adjustment based “at least in part” on the vaporization duration since the depth is calculated on the basis of the duration.
The device of Salahieh-Sherman-Jahns is an RF system that uses the duration between an energy delivery start point and a treatment end point/vaporization point to determine the depth of ablation, but does not include the ability/step of modifying a parameter of energy applied to the electrodes on a subsequent activation based on the duration. However, it is immediately apparent that the goal of the procedure has not been achieved if a calculation of the depth (based at least in part on duration) indicates a 
Kadhiresan discloses a generator in a cardiac ablation system which alternates between an ablation phase and a sensing phase, where the power of subsequent ablations is adjusted based on the results of the sensing phase ([0036]). This is understood to generally teach that it is beneficial to determine the results of the application of energy, and if the results are unsatisfactory, to modify the parameters of ablation (“parameter associated with activation of the plurality of electrodes”) and repeat the procedure. Therefore, before the filing date of the application, it would have been obvious to modify the system of Salahieh-Sherman-Jahns to repeat the procedure with modified energy parameters if the desired result of the procedure has not been met as taught by Kadhiresan, including repeating the procedure with modified energy parameters if the desired depth has not been reached, to produce the predictable result of ensuring the creation of a lesion of a desired depth. 
Regarding claims 62-64, the system/method of Salahieh-Sherman-Jahns-Kadhiresan as discussed above does not disclose that the number and/or spacing between electrodes is modified in subsequent activations. Changing either the number or the spacing is necessarily a change in the sequence of RF energy. However, the system of Salahieh-Sherman-Jahns-Kadhiresan does generally support the modification of a relevant parameter on the basis of a lesion depth determination (based at least in part on duration) as discussed above. Further, Salahieh specifically discloses that lesion depth can be controlled by the number and spacing of bipolar electrodes (i.e. electrode pairs, [0164]). Therefore, before the filing date of the application, it would have been obvious to modify the system/method of Salahieh-Sherman-Jahns-Kadhiresan to allow .

 Allowable Subject Matter
Claims 24-27, 29, 30, 32, 35-39, 42, 44-54, 56, 58 and 59 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
It is noted that the rejected independent claims (33, 40 and 60) were all amended to include language directed to “parameters” that are “associated” with the “activation” of electrodes. It is not clear from either the language itself or Applicant’s remarks how this language would define around prior art that read on the previous language of “power level” or “predetermined calculation” previously recited by the claims. There is one paragraph about these claims in the remarks (on page 16) that does not substantively address the rejections of those claims. If anything, the claims are broader in this regard than they were previously, now being read on by any prior art reference which changes any value related to the delivery of energy in response to a lesion depth determination. Kadhiresan expressly associates power with lesion depth and Salahieh expressly associates electrode number and spacing with lesion depth, where lesion depth can be calculated in part based on the duration of treatment. Power and electrode 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a general teaching that a uniform and correct depth is important for ablation procedures, see col. 14 lines 24-28 of US 6,050,994. Regarding an ablation step, followed by an ablation depth determination step, followed by more ablation until a desired depth has been reached, see paragraph [0038] of US 2003/0208123
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794